Order entered September 1, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00873-CV

                              MICHELLE SMITH, Appellant

                                              V.

                                BETTY CONNOR, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-16-02992-D

                                          ORDER
       By letter dated August 25, 2016, Dallas County Clerk John F. Warren has informed us

that appellant’s affidavit of indigence was not contested. Accordingly, appellant is entitled to

proceed without advance payment of costs. See TEX. R. APP. P. 20.1(f). We ORDER Mr.

Warren and court reporter Coral Hough to prepare the appellate record without prepayment. See

id. 20.1(k). The record remains due September 20, 2016.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE